Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 1 of 26 PageID #:1409




                                  Exhibit 19
 Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 2 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                    Page 1 of 25

     Page                 Date Start     Date End   Starting Dose,   Final    No of   Reduced
      No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses    by, mg
 1    916   PATRICK       9/20/2013    10/12/2013            91         3       22         4
 2   1757   SEAN          9/22/2013    10/15/2013            70         1       23         3
 3    258   SHONDRIA      9/25/2013     10/9/2013            90        34       14         4
 4    544   JOSE          9/28/2013    10/20/2013            90         2       22         4
 5    545   JOSE          9/28/2013    10/20/2013            90         2       22         4
 6    129   CHARLES       10/8/2013    10/23/2013          120         45       15         5
 7   2225   JOSE          10/8/2013    10/11/2013            60        51        3         3
 8   1624   ANGEL         10/9/2013    10/16/2013            95        67        7         4
 9   2229   JAMES        10/15/2013     11/5/2013            95        11       21         4
10   2942   LASHUN       10/18/2013    10/20/2013          120        110        2         5
11   2669   ROBERT       10/21/2013     11/5/2013            60        15       15         3
12    576   DONTAY       10/28/2013     11/5/2013          100         68        8         4
13    379   ALFREDO       11/2/2013     11/5/2013            70        61        3         3
14    137   BRIAN         1/20/2014     2/11/2014            92         4       22         4
15    200   GREGORY       1/20/2014     1/29/2014          100         64        9         4
16    271   TERRENCE      1/20/2014      2/4/2014            64         4       15         4
17    325   KELLEN        1/20/2014     1/23/2014          136        118        3         6
18   1357   RHONDA        1/20/2014     1/26/2014            60        30        6         5
19   1592   MICHAEL       1/20/2014      2/2/2014            56         4       13         4
20   2011   KRISTEN       1/20/2014      2/6/2014            72         4       17         4
21   2012   KRISTEN       1/20/2014      2/6/2014            72         4       17         4
22   3013   ALONZO        1/20/2014      2/5/2014            85         5       16         5
23   3014   ALONZO        1/20/2014      2/5/2014            85         5       16         5
24   1085   TYNETTE       1/21/2014     1/28/2014            90        62        7         4
25   2822   SAMUEL        1/21/2014     1/24/2014            50        41        3         3
26    250   ROBERT        1/23/2014     1/31/2014            80        48        8         4
27    999   CHARLES       1/24/2014      2/9/2014            50         2       16         3
28   1374   TODD          1/24/2014     1/31/2014          110         75        7         5
29    939   SHEILA        1/25/2014     1/29/2014            60        48        4         3
30   1487   LUCIOUS       1/28/2014     1/31/2014            50        41        3         3
31    796   CAMILE        1/29/2014     1/31/2014            68        60        2         4
32   1256   RICHARD       1/29/2014     2/19/2014          110          5       21         5
33   2151   MELVIN         2/3/2014     2/24/2014          110          5       21         5
34   2679   STEPHANIE      2/3/2014     2/25/2014            95         7       22         4
35    281   JENNIFER       2/4/2014     2/28/2014          125          5       24         5
36   2219   DANIEL         2/4/2014     2/23/2014            80         4       19         4
37   2574   JENNIFER       2/4/2014      3/3/2014          140          5       27         5
38   2647   TYRONE         2/5/2014     2/10/2014            64        44        5         4
39    342   ETTA           2/9/2014      3/5/2014          100          4       24         4
40   1624   ANGEL         2/11/2014     2/19/2014            60        36        8         3
41   2928   DARRYL        2/11/2014      3/2/2014            80         4       19         4
42   1326   RIVERS        2/15/2014     3/11/2014          100          4       24         4
43   1460   TRAVIS        2/15/2014     2/17/2014          100         92        2         4
44   1461   TRAVIS        2/15/2014     2/17/2014          100         92        2         4
45   1886   ARTHUR        2/15/2014     2/20/2014          100         80        5         4



                                          Exhibit 19                                  Page 1
 Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 3 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 2 of 25

     Page                 Date Start    Date End   Starting Dose,   Final    No of   Reduced
      No    First Name    Methadone    Methadone         Mg       Dose, mg   Doses    by, mg
46    134   CHRISTOPHER   2/18/2014    2/28/2014            85        45       10         4
47    464   JEFFERY       2/21/2014    2/28/2014            80        52        7         4
48    465   JEFFERY       2/21/2014    2/28/2014            80        52        7         4
49   2808   ADAN          2/21/2014     3/2/2014            70        43        9         3
50   1409   MELISSA       2/24/2014     3/9/2014            80        28       13         4
51   3005   ALVIN         2/24/2014    3/15/2014            60         3       19         3
52    322   GLENN         2/25/2014    3/20/2014          120          5       23         5
53    724   JOHNNY        2/25/2014    3/16/2014            60         3       19         3
54   2478   BERNIE        2/25/2014     3/5/2014          125         85        8         5
55   2745   OTIS          2/25/2014    3/24/2014          140          5       27         5
56   2176   DANIEL        2/26/2014    3/19/2014            90         6       21         4
57   1708   CHASE          3/4/2014    3/13/2014            70        43        9         3
58   2672   ANDREA         3/9/2014    3/14/2014          130        105        5         5
59     60   ANA           3/11/2014    3/18/2014            60        39        7         3
60     61   ANA           3/11/2014    3/18/2014            60        39        7         3
61    496   MARDELL       3/12/2014    3/18/2014          100         76        6         4
62   2873   JAMES         3/12/2014    3/31/2014            75        18       19         3
63   2320   SHIRDELLA     3/14/2014    3/21/2014          100         72        7         4
64   2619   DAVID         3/14/2014     4/6/2014          120          5       23         5
65   2666   KAREN         3/15/2014     4/8/2014          100          4       24         4
66   1054   RACHEL        3/16/2014    3/18/2014            50        44        2         3
67   2111   JOSHUA        3/17/2014     4/7/2014            88         4       21         4
68   1947   ADAM          3/18/2014    4/11/2014          100          4       24         4
69   1948   ADAM          3/18/2014    4/11/2014          100          4       24         4
70   1110   NAZARIO       3/20/2014     4/7/2014          100         28       18         4
71   1192   DONALD        3/20/2014    4/10/2014          130         25       21         5
72   2295   VENESSA       3/20/2014     4/8/2014            80         4       19         4
73   2848   GREGORY       3/21/2014     4/9/2014            60         3       19         3
74   2966   DUSHUN        3/21/2014    3/24/2014            80        68        3         4
75    682   MALCOLM       3/24/2014    4/11/2014            57         3       18         3
76   1157   MIRELL        3/24/2014    4/12/2014            80         4       19         4
77   2668   LEONARDER     3/24/2014    4/16/2014            70         1       23         3
78   2357   MAURICE       3/26/2014    4/14/2014            60         3       19         3
79    378   JOY           3/29/2014     4/3/2014            55        40        5         3
80    602   MICHAEL       3/29/2014    4/17/2014            60         3       19         3
81    816   CHRISTINE     3/29/2014    4/21/2014            95         3       23         4
82   1036   KATRINA       3/29/2014    4/17/2014            60         3       19         3
83   1601   SAMUEL        3/29/2014    4/17/2014            60         3       19         3
84   1768   JASON         3/29/2014    4/17/2014          150         55       19         5
85   1822   EDDIE         3/29/2014     4/1/2014            60        51        3         3
86   2172   LAWRENCE      3/29/2014    4/10/2014            50        14       12         3
87   2664   JERRY         3/29/2014    4/20/2014            70         4       22         3
88   3040   JILLIAN       3/29/2014    4/17/2014            60         3       19         3
89   1290   MARVIN         4/3/2014    4/27/2014          100          4       24         4
90   1402   JERROLD        4/4/2014    4/11/2014            70        49        7         3



                                          Exhibit 19                                 Page 2
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 4 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 3 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of   Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses    by, mg
 91   2299   FELICIA       4/4/2014    4/23/2014            80         4       19         4
 92   2742   TANYA         4/4/2014     4/8/2014            90        74        4         4
 93   1824   VICTOR        4/6/2014    4/12/2014          100         76        6         4
 94   1998   ROBERT        4/7/2014    4/13/2014            65        47        6         3
 95    201   ANNETTE       4/9/2014    4/18/2014            70        43        9         3
 96   2493   RONNIE        4/9/2014    4/22/2014            50        11       13         3
 97    471   RACHEAL      4/11/2014     5/7/2014          135          5       26         5
 98    733   DELBERT      4/12/2014    4/14/2014            80        72        2         4
 99    967   TODD         4/12/2014     5/6/2014          100          4       24         4
100   1057   HAROLD       4/12/2014    4/16/2014          180        156        4         6
101   2115   CATHY        4/12/2014    4/14/2014          135        125        2         5
102    709   RONALD       4/14/2014     5/3/2014            80         4       19         4
103    858   LARRY        4/14/2014    4/29/2014            50         5       15         3
104   1165   BILLIE       4/14/2014     5/3/2014            80         4       19         4
105   2116   STEVE        4/14/2014    4/17/2014          100         88        3         4
106    538   JENNIFER     4/15/2014    4/21/2014            60        42        6         3
107   2240   RHONDA       4/15/2014    4/29/2014          180         96       14         6
108   1158   WILFREN      4/16/2014     5/8/2014          100         12       22         4
109   1753   ROBERT       4/16/2014     5/1/2014          120         45       15         5
110    462   JASON        4/18/2014     5/9/2014          110          5       21         5
111   2556   DEREK        4/19/2014     5/2/2014          100         48       13         4
112   2614   LARRY        4/19/2014     5/8/2014            60         3       19         3
113    417   SANDRA       4/21/2014     5/1/2014            60        30       10         3
114   2280   MICHAEL      4/21/2014    4/30/2014          100         64        9         4
115    334   DANA         4/22/2014    5/16/2014          100          4       24         4
116   1359   GINTARAS     4/25/2014    5/18/2014            70         1       23         3
117   3016   BURNELL      4/29/2014    5/23/2014          100          4       24         4
118   3017   BURNELL      4/29/2014    5/23/2014          100          4       24         4
119     84   TIMOTHY       5/1/2014    5/13/2014            70        34       12         3
120   2585   JASON         5/1/2014     5/6/2014          100         80        5         4
121    217   JOHN          5/2/2014    5/23/2014            70         7       21         3
122    946   LATOYA        5/2/2014     5/7/2014          100         80        5         4
123   1432   MARCIN        5/2/2014    5/26/2014          100          4       24         4
124   2466   ARTMESE       5/2/2014    5/21/2014          120         25       19         5
125    209   ROBERT        5/3/2014    5/21/2014            70        16       18         3
126    723   RUSSELL       5/3/2014    5/22/2014            80         4       19         4
127   1861   MICHAEL       5/3/2014    5/15/2014          105         45       12         5
128   2885   DWIGHT        5/4/2014     5/8/2014            80        64        4         4
129   1755   JAMES         5/5/2014    5/19/2014          160         76       14         6
130   1991   NICHOLAS      5/6/2014    5/30/2014          100          4       24         4
131   1552   JOHN          5/8/2014    5/28/2014          110         10       20         5
132   1619   OVIDIU        5/9/2014    5/28/2014            80         4       19         4
133    823   HENRY        5/13/2014    5/28/2014            80        20       15         4
134   1516   RICHARD      5/15/2014    5/31/2014            50         2       16         3
135    824   DIEGO        5/16/2014     6/6/2014          110          5       21         5



                                          Exhibit 19                                 Page 3
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 5 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                   Page 4 of 25

      Page                 Date Start    Date End   Starting Dose,   Final    No of   Reduced
       No    First Name    Methadone    Methadone         Mg       Dose, mg   Doses    by, mg
136    964   ELENA         5/17/2014     6/2/2014            50         2       16         3
137    365   ROBERT        5/19/2014     6/4/2014            50         2       16         3
138    779   LATASHA       5/19/2014    6/10/2014            90         2       22         4
139   2941   KIMBERLY      5/21/2014    6/13/2014          150         35       23         5
140    379   ALFREDO       5/22/2014    6/15/2014          100          4       24         4
141   1907   JAMES         5/23/2014     6/2/2014          110         60       10         5
142   1753   ROBERT         6/3/2014     6/5/2014            80        72        2         4
143    258   SHONDRIA       6/4/2014    6/20/2014            50         2       16         3
144    374   LATRECIA       6/4/2014     6/6/2014            90        82        2         4
145    558   QUINCY         6/4/2014    6/16/2014            95        47       12         4
146    594   MICHAEL        6/4/2014     6/6/2014            92        84        2         4
147    862   CHRISTOPHER    6/4/2014    6/11/2014          100         72        7         4
148    381   MICHAEL        6/6/2014    6/25/2014            80         4       19         4
149    454   TIMOTHY        6/9/2014    6/25/2014          170         74       16         6
150   2175   ISABELLA       6/9/2014    6/13/2014            70        58        4         3
151    559   LAWANDA       6/10/2014    6/23/2014            50        11       13         3
152    911   AUDREY        6/10/2014    6/28/2014            55         1       18         3
153     23   LUIS          6/12/2014    6/30/2014            55         1       18         3
154   2493   RONNIE        6/12/2014     7/5/2014            70         1       23         3
155   1621   KAREN         6/13/2014    6/26/2014          150         85       13         5
156   2296   AARON         6/15/2014    6/18/2014          100         88        3         4
157    829   ROBERT        6/16/2014     7/9/2014            70         1       23         3
158   2939   JOHN          6/19/2014     7/8/2014            80         4       19         4
159   2954   ROY           6/21/2014    7/12/2014          110          5       21         5
160     53   RALPH         6/22/2014     7/7/2014            75        30       15         3
161    462   JASON         6/23/2014    7/12/2014            80         4       19         4
162   2362   CARLOS        6/23/2014    7/17/2014          100          4       24         4
163    684   JAMES         6/26/2014     7/9/2014          140         75       13         5
164   2400   PAULINE       6/26/2014    7/20/2014          100          4       24         4
165   2952   RANICE        6/27/2014     7/6/2014            65        38        9         3
166   2229   JAMES         6/29/2014    7/26/2014          140          5       27         5
167     93   KENNETH        7/1/2014    7/16/2014          100         40       15         4
168   2269   WILFREDO       7/2/2014    7/29/2014          140          5       27         5
169    329   ROBERT         7/3/2014    7/22/2014            80         4       19         4
170   2829   ROS            7/5/2014    7/16/2014            70        37       11         3
171   1739   KEITH          7/7/2014    7/22/2014          120         45       15         5
172   2208   LINDA          7/9/2014    7/17/2014          100         68        8         4
173   2268   RUBEN          7/9/2014    7/19/2014            70        40       10         3
174   1002   STANLEY       7/11/2014    7/24/2014            55         3       13         4
175   2899   TRACY         7/11/2014     8/1/2014            85         1       21         4
176   1116   PHYLLIS       7/12/2014    7/30/2014            80         8       18         4
177   2694   MICHELLE      7/13/2014    7/29/2014          150         70       16         5
178    457   STANLEY       7/14/2014     8/6/2014            70         1       23         3
179   1264   ANTWOYN       7/14/2014    7/30/2014            50         2       16         3
180   1753   ROBERT        7/14/2014     8/7/2014          100          4       24         4



                                           Exhibit 19                                 Page 4
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 6 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 5 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of   Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses    by, mg
181    198   ANTHONY      7/17/2014     8/2/2014            50         2       16         3
182   1627   AARON        7/17/2014     8/6/2014            70        10       20         3
183   1628   AARON        7/17/2014     8/6/2014            70        10       20         3
184   2209   MARCIA       7/17/2014     8/5/2014            80         4       19         4
185    366   ISRAEL       7/18/2014    7/23/2014            70        55        5         3
186   1875   ALEXANDER    7/18/2014    7/21/2014          160        142        3         6
187   2239   JOHN         7/18/2014    7/21/2014          100         88        3         4
188   2990   FRANK        7/18/2014    7/23/2014            75        60        5         3
189   2498   GINA         7/19/2014    7/31/2014            70        34       12         3
190   2977   JACQUELINE   7/19/2014    8/11/2014            95         3       23         4
191   2014   OSVALDO      7/20/2014    7/27/2014            30         2        7         4
192    453   LACE         7/21/2014    7/23/2014            80        72        2         4
193    666   CLAUDIA      7/22/2014    7/28/2014          100         70        6         5
194   1064   ANTHONY      7/26/2014    7/31/2014            60        45        5         3
195   1714   KIMBERLY     7/26/2014    8/17/2014            90         2       22         4
196   2317   RAFAL        7/26/2014    8/14/2014            60         3       19         3
197    749   ALICE        7/28/2014    7/30/2014            80        72        2         4
198   1804   ANTHONY      7/28/2014    7/30/2014            53        47        2         3
199   1916   GREGORY      7/29/2014    8/17/2014            80         4       19         4
200   1915   LUCIANO      7/30/2014    8/15/2014            80        16       16         4
201    108   YVONNE        8/1/2014    8/19/2014            60         6       18         3
202   1091   RACHEL        8/1/2014    8/24/2014            70         1       23         3
203    171   JIMMY         8/2/2014    8/26/2014            75         3       24         3
204    571   MAURICE       8/2/2014    8/24/2014            90         2       22         4
205   1244   TONYA         8/2/2014    8/24/2014            90         2       22         4
206   1384   REATHA        8/2/2014    8/19/2014            70        19       17         3
207     45   KAREN         8/4/2014    8/13/2014          120         75        9         5
208    193   MATTHEW       8/5/2014    8/27/2014            90         2       22         4
209   2572   SHARON        8/5/2014    8/11/2014            70        52        6         3
210    303   PAUL          8/6/2014    8/12/2014            90        66        6         4
211   1160   CANDACE       8/7/2014    8/10/2014            95        83        3         4
212   2291   DANIEL        8/7/2014    8/27/2014            84         4       20         4
213   3056   Daniel        8/7/2014    8/27/2014            84         4       20         4
214    695   PAULA         8/8/2014    8/15/2014          130         95        7         5
215   1455   ELIAS         8/8/2014    8/24/2014            67         3       16         4
216   2217   ANGEL        8/12/2014    8/20/2014          120         80        8         5
217   1791   IVETTE       8/14/2014    9/10/2014          140          5       27         5
218   1321   NICOLE       8/15/2014     9/3/2014          170         56       19         6
219   2315   LISSETTE     8/15/2014    8/20/2014          100         80        5         4
220   2397   ERIC         8/15/2014     9/3/2014            80         4       19         4
221    298   PAUL         8/17/2014    8/22/2014            60        45        5         3
222    400   ALEXIS       8/17/2014     9/7/2014            85         1       21         4
223   2300   MICHAEL      8/18/2014     9/5/2014            95        23       18         4
224   1314   JASPER       8/19/2014    9/10/2014            90         2       22         4
225   1361   NICOLE       8/19/2014    8/29/2014          130         80       10         5



                                          Exhibit 19                                 Page 5
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 7 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                    Page 6 of 25

      Page                Date Start     Date End   Starting Dose,   Final    No of   Reduced
       No    First Name   Methadone     Methadone         Mg       Dose, mg   Doses    by, mg
226   2710   JANET        8/19/2014     8/29/2014            50        20       10         3
227    147   GEORGE       8/20/2014     9/11/2014            90         2       22         4
228   1266   DANIEL       8/20/2014      9/9/2014          100         20       20         4
229   1267   DANIEL       8/20/2014      9/9/2014          100         20       20         4
230   1824   VICTOR       8/20/2014     9/15/2014          140         10       26         5
231   1935   TYREE        8/20/2014     9/11/2014          100         12       22         4
232   2249   CHARLIE      8/20/2014     9/15/2014          140         10       26         5
233   2346   PAUL         8/20/2014      9/8/2014            60         3       19         3
234    383   GEORGE       8/21/2014     9/10/2014            65         5       20         3
235   1717   MICHAEL      8/23/2014     8/29/2014            66        48        6         3
236   1504   NEIL         8/25/2014     9/10/2014          100         36       16         4
237    291   ANN          8/28/2014     9/18/2014            65         2       21         3
238    497   DONN         8/29/2014     9/17/2014          100          5       19         5
239    112   BRYANT        9/2/2014     9/24/2014            90         2       22         4
240    680   KELLY         9/2/2014     9/23/2014            90         6       21         4
241   2526   LEON          9/2/2014     9/21/2014            80         4       19         4
242    928   FREDDIE       9/3/2014     9/26/2014          120          5       23         5
243   1213   DORIS         9/3/2014     9/18/2014          100         40       15         4
244      6   HECTOR        9/4/2014     9/26/2014            90         2       22         4
245   2195   TEAOU         9/4/2014     9/15/2014            90        46       11         4
246   2444   ELVIS         9/4/2014     9/11/2014            80        52        7         4
247   2445   ELVIS         9/4/2014     9/11/2014            80        52        7         4
248    527   ANDREW        9/6/2014     9/11/2014            95        75        5         4
249    436   SAMANTHA      9/8/2014     9/21/2014          100         48       13         4
250   2705   DAVID         9/8/2014     9/10/2014          100         92        2         4
251   2706   DAVID         9/8/2014     9/10/2014          100         92        2         4
252   1068   CHRIS         9/9/2014     9/18/2014          100         64        9         4
253    302   ANDREW       9/10/2014     9/26/2014          115         35       16         5
254   1972   TONY         9/10/2014     9/29/2014            80         4       19         4
255   2332   ANTONIO      9/10/2014     9/26/2014            50         2       16         3
256   2333   ANTONIO      9/10/2014     9/26/2014            50         2       16         3
257   1612   BERNARD      9/12/2014    10/10/2014          170          2       28         6
258   1705   DARRYL       9/12/2014     10/6/2014          100          4       24         4
259   2953   RONALD       9/12/2014     9/25/2014          100         48       13         4
260   2950   RACHEL       9/14/2014     10/7/2014            95         3       23         4
261    927   MYRON        9/15/2014     9/29/2014            50         8       14         3
262    676   MICHAEL      9/19/2014    10/13/2014          150         30       24         5
263   2644   MARGARITA    9/19/2014     10/1/2014          170         98       12         6
264    910   JOSHUA       9/20/2014     10/9/2014            80         4       19         4
265    980   VICKIE       9/20/2014     10/9/2014            60         3       19         3
266   1598   DANIEL       9/22/2014    10/10/2014          110         20       18         5
267   1671   HAROLD       9/26/2014    10/17/2014            65         2       21         3
268    334   DANA         9/27/2014    10/16/2014            60         3       19         3
269   1842   EDDIE        9/27/2014    10/21/2014          100          4       24         4
270    225   DUANE        9/29/2014     10/7/2014          100         68        8         4



                                          Exhibit 19                                  Page 6
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 8 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                    Page 7 of 25

      Page                 Date Start     Date End   Starting Dose,   Final    No of   Reduced
       No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses    by, mg
271   2426   ANGELO        9/29/2014    10/21/2014            90         2       22         4
272   2398   ANDREW        10/1/2014     10/3/2014          100         92        2         4
273    455   NICOLE        10/3/2014    10/27/2014            99         3       24         4
274    613   JAMES         10/3/2014    10/10/2014            70        49        7         3
275    614   JAMES         10/3/2014    10/10/2014            70        49        7         3
276   1364   VINCENT       10/6/2014    10/27/2014            85         1       21         4
277    991   GREGORY       10/8/2014    10/30/2014            70         4       22         3
278   2532   SAMANTHA      10/8/2014    10/27/2014            60         3       19         3
279   1650   GLENN        10/10/2014    10/17/2014            80        52        7         4
280    273   ROBERT       10/11/2014    10/30/2014            80         4       19         4
281    803   JOSE         10/11/2014    10/31/2014          105          5       20         5
282   1904   PATRICIA     10/11/2014     11/4/2014          100          4       24         4
283   2417   ANTHONY      10/11/2014    10/20/2014            80        44        9         4
284   1770   NICHOLAS     10/12/2014    10/24/2014            90        42       12         4
285    929   PHILLIP      10/14/2014     11/7/2014            75         3       24         3
286   2463   LOLITA       10/14/2014     11/7/2014          100          4       24         4
287   1713   PATRICIA     10/15/2014     11/4/2014          105          5       20         5
288    458   JUBIN        10/16/2014     11/6/2014          115         10       21         5
289   1153   ROCHELLE     10/18/2014     11/4/2014            70        19       17         3
290   2418   LOUIS        10/20/2014    10/22/2014          110        100        2         5
291   2419   LOUIS        10/20/2014    10/22/2014          110        100        2         5
292    958   RENEE        10/21/2014    10/26/2014            55        40        5         3
293   1046   JANICE       10/21/2014     11/6/2014          100         36       16         4
294   1129   CLARENCE     10/21/2014    10/30/2014          100         64        9         4
295   1797   STEPHANIE    10/23/2014    11/14/2014            90         2       22         4
296   1086   MARK         10/25/2014    10/29/2014            72        60        4         3
297   2583   THOMAS       10/27/2014    10/29/2014            50        44        2         3
298    495   ANTHONY      10/28/2014    11/16/2014            80         4       19         4
299   1684   ROBERT       10/28/2014    10/31/2014            55        46        3         3
300   1901   KENNETH      10/29/2014    11/21/2014          120          5       23         5
301    467   KATRINA      10/30/2014    11/18/2014            75        18       19         3
302   1519   ERIC          11/1/2014    11/22/2014            65         2       21         3
303   2280   MICHAEL       11/1/2014    11/17/2014            50         2       16         3
304    997   GREGORY       11/3/2014    11/12/2014            37        10        9         3
305   1835   CURTIS        11/3/2014    11/23/2014          110         10       20         5
306   1837   CURTIS        11/3/2014    11/23/2014          110         10       20         5
307   2790   EMMANUEL      11/3/2014    11/19/2014            50         2       16         3
308   3028   TATIANA       11/5/2014     11/7/2014            50        44        2         3
309   2847   DARREN        11/7/2014    11/21/2014            60        18       14         3
310   1589   DENNIS        11/8/2014    11/25/2014            70         2       17         4
311   1650   GLENN        11/13/2014     12/2/2014            80         4       19         4
312   2010   JESSICA      11/15/2014     12/9/2014          100          4       24         4
313    808   JESUS        11/16/2014     12/9/2014            95         3       23         4
314   2594   ROBERT       11/16/2014     12/3/2014            70        19       17         3
315   1400   BRADLEY      11/19/2014     12/5/2014            50         2       16         3



                                           Exhibit 19                                  Page 7
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 9 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                    Page 8 of 25

      Page                Date Start     Date End   Starting Dose,   Final    No of   Reduced
       No    First Name   Methadone     Methadone         Mg       Dose, mg   Doses    by, mg
316    683   MICHAEL     11/23/2014    12/12/2014            60         3       19         3
317    472   RHONDA      11/26/2014    12/21/2014          130          5       25         5
318    527   ANDREW      11/26/2014     12/3/2014            90        62        7         4
319   2146   JOSE         12/2/2014    12/24/2014            90         2       22         4
320    280   LYNN         12/3/2014    12/26/2014            70         1       23         3
321   1869   VICTORIA     12/3/2014    12/19/2014            50         2       16         3
322   1180   BONITA       12/5/2014    12/10/2014            95        75        5         4
323     79   RICKEY       12/9/2014    12/22/2014          100         48       13         4
324    702   MELISSA      12/9/2014      1/1/2015          120          5       23         5
325    676   MICHAEL     12/10/2014      1/3/2015          100          4       24         4
326   1390   CYNTHIA     12/12/2014      1/2/2015            65         2       21         3
327    803   JOSE        12/13/2014      1/5/2015            70         1       23         3
328    103   VADIM       12/15/2014      1/9/2015          130          5       25         5
329   2361   MIGUEL      12/15/2014    12/17/2014            50        44        2         3
330    778   SHENANDOAH 12/16/2014     12/22/2014          100         76        6         4
331   1711   CORRY       12/17/2014      1/2/2015            50         2       16         3
332    394   DANIEL      12/20/2014      1/5/2015          160         64       16         6
333   1852   MARVIN      12/21/2014      1/9/2015            60         3       19         3
334   1593   LUIS        12/22/2014    12/26/2014          130        110        4         5
335   1596   LUIS        12/22/2014    12/26/2014          130        110        4         5
336   2096   ROBERT      12/22/2014      1/7/2015            50         2       16         3
337   2286   ALEXIS      12/22/2014    12/24/2014          120        110        2         5
338     81   WILLIE      12/23/2014      1/8/2015            50         2       16         3
339   2923   ALEX        12/23/2014      1/8/2015            50         2       16         3
340    730   GALE        12/27/2014    12/29/2014            90        82        2         4
341   2594   ROBERT      12/27/2014     1/19/2015            72         3       23         3
342    265   CRYSTAL     12/29/2014     1/24/2015          160          4       26         6
343    698   JOHN        12/29/2014     1/12/2015            80        24       14         4
344   1067   CHARLES     12/29/2014     1/14/2015            50         2       16         3
345   2267   RICHARD     12/29/2014     1/21/2015            70         1       23         3
346   2776   DERWIN        1/3/2015      1/6/2015            80        68        3         4
347     98   ROSS          1/8/2015     1/10/2015            80        72        2         4
348    321   FLOYD         1/9/2015     1/18/2015            70        43        9         3
349   1715   SYMMIEONA     1/9/2015     1/25/2015            50         2       16         3
350   2860   ADELINE       1/9/2015      2/1/2015            95         3       23         4
351   1709   CONSUELA     1/10/2015     1/26/2015            50         2       16         3
352    564   CHRISTOPHER 1/11/2015      1/30/2015            80         4       19         4
353    825   FERNANDO     1/12/2015     1/21/2015            60        33        9         3
354   1551   SEBASTIAN    1/13/2015     1/15/2015            90        82        2         4
355   1935   TYREE        1/13/2015      2/4/2015            90         2       22         4
356   2787   FRANK        1/15/2015      2/8/2015          100          4       24         4
357   1470   ALANA        1/16/2015      2/9/2015          100          4       24         4
358   1927   LISA         1/16/2015      2/8/2015          120          5       23         5
359    394   DANIEL       1/17/2015     2/10/2015          100          4       24         4
360   2257   JUAN         1/17/2015      2/6/2015            82         2       20         4



                                          Exhibit 19                                  Page 8
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 10 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 9 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of   Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses    by, mg
361    989   MARCUS       1/20/2015    1/30/2015            50        20       10         3
362   1099   EDWARD       1/20/2015     2/5/2015            75        27       16         3
363    217   JOHN         1/21/2015    2/14/2015          100          4       24         4
364   1354   ARISTIDIS    1/21/2015     2/9/2015            60         3       19         3
365   2449   CEDRIC       1/21/2015    1/23/2015            80        72        2         4
366   1063   ANDREW       1/22/2015    1/27/2015            60        45        5         3
367   1164   KEITH        1/26/2015    1/30/2015            90        74        4         4
368   1306   CURTIS       1/26/2015     2/9/2015            70        28       14         3
369   1718   BARBARA      1/26/2015    2/10/2015            70        25       15         3
370   2304   AZIZ         1/26/2015     2/8/2015            70        31       13         3
371   2965   DARON        1/26/2015    1/30/2015            80        64        4         4
372   2275   KINGA        1/28/2015    1/30/2015          130        120        2         5
373   2421   YOLANDA      1/29/2015    2/17/2015            60         3       19         3
374    271   TERRENCE      2/2/2015    2/17/2015            90        30       15         4
375   1666   ANTHONY       2/5/2015     2/9/2015          100         84        4         4
376   2462   LENORA        2/6/2015    2/17/2015            65        32       11         3
377    541   LORETTA       2/7/2015     3/2/2015            70         1       23         3
378   2880   JOHN          2/9/2015     3/4/2015          120          5       23         5
379   1208   CHRISTIAN    2/10/2015    2/25/2015            60        15       15         3
380   1676   DEMETRIUS    2/10/2015    2/26/2015            50         2       16         3
381   2298   DANIEL       2/11/2015     3/6/2015          120          5       23         5
382   2970   PAULA        2/11/2015    2/17/2015            70        52        6         3
383     62   PAUL         2/13/2015    2/16/2015            50        41        3         3
384   1755   JAMES        2/13/2015     3/7/2015          115          5       22         5
385    111   MARIO        2/14/2015     3/7/2015            85         1       21         4
386   2556   DEREK        2/14/2015    2/23/2015            90        54        9         4
387    251   WILLIAM      2/17/2015    2/19/2015          100         92        2         4
388   1870   MARSHALL     2/17/2015    3/12/2015            70         1       23         3
389   2287   ANGEL        2/18/2015    2/25/2015          140        105        7         5
390    561   ANTHONY      2/19/2015    2/22/2015            80        68        3         4
391   1697   ERIC         2/19/2015    3/11/2015            61         1       20         3
392   1967   JEREMY       2/19/2015    3/13/2015            90         2       22         4
393   2528   MICHAEL      2/20/2015    2/24/2015            70        58        4         3
394   1109   JOSE         2/23/2015     3/5/2015            90        50       10         4
395   1276   JOHANNA      2/23/2015    2/26/2015            80        68        3         4
396   1605   VINCENZO     2/24/2015     3/5/2015            90        54        9         4
397    733   DELBERT      2/25/2015    3/16/2015            80         4       19         4
398    974   ANDREW       2/26/2015    3/14/2015            51         3       16         3
399   1431   CYNTHIA      2/27/2015     3/4/2015            70        55        5         3
400   2895   LARRY        2/27/2015    3/15/2015            50         2       16         3
401     55   ROLANDO       3/2/2015    3/26/2015          100          4       24         4
402   2925   BRENDA        3/6/2015    3/29/2015            95         3       23         4
403   1194   ELIZABETH     3/7/2015    3/11/2015          100         84        4         4
404   2727   TYRONE        3/7/2015    3/13/2015          130        100        6         5
405   1976   TEDDY        3/10/2015     4/1/2015            90         2       22         4



                                          Exhibit 19                                 Page 9
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 11 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                  Page 10 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
406   1528   LATANYA      3/11/2015     4/4/2015          100          4       24          4
407    711   JOSHUA       3/12/2015     4/4/2015            70         1       23          3
408    787   RICHARD      3/13/2015     4/1/2015            80         4       19          4
409   1781   ROBERT       3/13/2015    3/18/2015          100         80        5          4
410   2508   MICHAEL      3/13/2015    3/16/2015            66        57        3          3
411     60   ANA          3/14/2015    3/16/2015            70        64        2          3
412     61   ANA          3/14/2015    3/16/2015            70        64        2          3
413    864   TORRENCE     3/14/2015    3/23/2015            80        44        9          4
414    702   MELISSA      3/18/2015    3/26/2015            80        48        8          4
415   1292   MONA         3/18/2015     4/5/2015            55         1       18          3
416   1277   JOSEPH       3/20/2015    4/13/2015            75         3       24          3
417   1278   JOSEPH       3/20/2015    4/13/2015            75         3       24          3
418    793   PATRICK      3/21/2015    3/23/2015          100         92        2          4
419   1402   JERROLD      3/21/2015    4/11/2015          110          5       21          5
420   2604   WILLIAM      3/24/2015    4/16/2015            70         1       23          3
421   2803   MARIE        3/25/2015     4/3/2015          120         75        9          5
422   1716   TIMOTHY      3/27/2015    4/24/2015          170          2       28          6
423   2366   FREDDIE      3/27/2015    4/17/2015          110          5       21          5
424   2637   CURTIS       3/27/2015     4/6/2015            80        40       10          4
425   2117   DANIEL       3/28/2015    4/15/2015            55         1       18          3
426   2308   SHAWN        3/28/2015    4/18/2015            85         1       21          4
427   1641   MICHAEL      3/30/2015    4/14/2015          160         70       15          6
428   1767   ERIC         3/30/2015    4/14/2015            95        35       15          4
429   2880   JOHN         3/30/2015     4/1/2015          110        100        2          5
430   2470   JOSHUA        4/1/2015     4/5/2015            90        74        4          4
431    813   JENNA         4/2/2015    4/11/2015            70        43        9          3
432   1176   ANTHONY       4/3/2015     4/5/2015          120        110        2          5
433    500   THOMAS        4/5/2015    4/23/2015            90        18       18          4
434    128   PAUL          4/6/2015    4/30/2015          100          4       24          4
435   1685   SAMANTHA      4/7/2015     4/9/2015            90        82        2          4
436   2648   MICHAEL       4/8/2015    4/14/2015            55        37        6          3
437   2828   RODNEY        4/8/2015    4/14/2015            50        32        6          3
438      2   PAUL          4/9/2015     5/2/2015            70         1       23          3
439    138   JASON        4/10/2015     5/3/2015            94         2       23          4
440   1353   NICHOAS      4/10/2015    4/26/2015            50         2       16          3
441    527   ANDREW       4/12/2015    4/14/2015            90        82        2          4
442    155   AMY          4/13/2015     5/2/2015            60         3       19          3
443   1361   NICOLE       4/14/2015    4/21/2015          100         72        7          4
444   2404   COLBY        4/15/2015     5/1/2015            85        21       16          4
445   1632   JENNIFER     4/16/2015    4/20/2015            90        74        4          4
446   1273   GEORGE       4/17/2015    4/28/2015          100         56       11          4
447   2210   JAMES        4/17/2015     5/6/2015            80         4       19          4
448   2265   RAFAEL       4/17/2015    5/10/2015            70         1       23          3
449   2266   RAFAEL       4/17/2015    5/10/2015            70         1       23          3
450    202   ANTIONETTE   4/20/2015    4/24/2015            50        38        4          3



                                          Exhibit 19                                 Page 10
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 12 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                  Page 11 of 25

      Page                 Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
451   2993   DAVID         4/20/2015    4/29/2015            70        43        9          3
452    413   GERALD        4/21/2015    5/15/2015          100          4       24          4
453    517   ROBERTO       4/21/2015    4/26/2015            80        60        5          4
454   1975   STEPHANIE     4/22/2015    4/27/2015          100         80        5          4
455    151   ROSE          4/23/2015    5/12/2015            60         3       19          3
456   1905   COLLEEN       4/23/2015     5/8/2015          120         45       15          5
457   3044   ALI           4/24/2015    5/13/2015            60         3       19          3
458   2874   MICHAEL       4/29/2015    5/21/2015            90         2       22          4
459   2973   ANGEL         4/29/2015    5/21/2015            90         2       22          4
460    645   VICTOR         5/2/2015    5/25/2015            70         1       23          3
461   2189   EDWARD         5/2/2015     5/4/2015            75        69        2          3
462   1707   NORMAN         5/5/2015    5/24/2015            80         4       19          4
463    900   ANDREW         5/8/2015    5/14/2015            80        56        6          4
464   1345   FRANK         5/10/2015     6/2/2015            95         3       23          4
465   2316   AARON         5/11/2015    5/19/2015          175        127        8          6
466   3016   BURNELL       5/11/2015     6/2/2015            90         2       22          4
467   3017   BURNELL       5/11/2015     6/2/2015            90         2       22          4
468    758   THOMAS        5/13/2015     6/6/2015            74         2       24          3
469   2897   LAUREN        5/13/2015     6/1/2015            60         3       19          3
470    444   ORLANDO       5/14/2015     6/1/2015            56         2       18          3
471    818   Tyrone        5/14/2015    5/19/2015            80        60        5          4
472   2593   MICHAEL       5/16/2015     6/1/2015            50         2       16          3
473   2910   BRANDON       5/17/2015    5/27/2015            50        20       10          3
474    911   AUDREY        5/18/2015    5/27/2015            90        54        9          4
475   2442   Romeo         5/19/2015     6/2/2015            80        24       14          4
476    271   TERRENCE      5/20/2015     6/2/2015          100         48       13          4
477    323   JEFFERY       5/20/2015    6/13/2015          100          4       24          4
478    691   MEDAT         5/21/2015     6/2/2015          120         60       12          5
479   2553   TARA          5/23/2015    6/11/2015          160         46       19          6
480    862   CHRISTOPHER   5/26/2015    6/18/2015          120          5       23          5
481    891   HERIBERTO     5/26/2015     6/8/2015          110         45       13          5
482   1873   JENNIFER      5/26/2015    6/14/2015            60         3       19          3
483   1246   ZANDRA        5/27/2015    6/18/2015            90         2       22          4
484   1469   JAMES         5/27/2015    6/15/2015            60         3       19          3
485   2944   LLOYD         5/28/2015    6/13/2015            50         2       16          3
486   3051   ANTON         5/28/2015     6/3/2015          120         90        6          5
487    572   NATASHA       5/29/2015    6/18/2015            70        10       20          3
488    888   MAXIM         5/30/2015    6/18/2015            80         4       19          4
489   1292   MONA          5/30/2015     6/8/2015            50        23        9          3
490   2579   TERRY         5/30/2015     6/4/2015            80        60        5          4
491   2094   THOMAS         6/1/2015    6/15/2015          115         45       14          5
492   2235   DAVID          6/1/2015     6/3/2015            50        44        2          3
493   1078   DANIEL         6/2/2015    6/18/2015            50         2       16          3
494   2217   ANGEL          6/3/2015    6/26/2015          120          5       23          5
495   2584   ANDREW         6/3/2015     6/5/2015          135        125        2          5



                                           Exhibit 19                                 Page 11
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 13 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                  Page 12 of 25

      Page                 Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
496   2425   MAURICE        6/4/2015    6/23/2015            80         4       19          4
497   3004   ALGIE          6/4/2015    6/26/2015            90         2       22          4
498   1065   CAMILLE        6/9/2015     7/2/2015          120          5       23          5
499   1555   RALPH          6/9/2015    6/25/2015            80        16       16          4
500   1927   LISA           6/9/2015    6/28/2015            60         3       19          3
501   2621   DAVIDA         6/9/2015    6/25/2015            50         2       16          3
502    398   TYRONE        6/10/2015    6/26/2015            50         2       16          3
503    822   ROBERT        6/10/2015    6/18/2015            70        46        8          3
504    602   MICHAEL       6/16/2015    6/26/2015            75        45       10          3
505   1116   PHYLLIS       6/16/2015     7/1/2015            70        25       15          3
506   3013   ALONZO        6/18/2015    7/10/2015            90         2       22          4
507   3014   ALONZO        6/18/2015    7/10/2015            90         2       22          4
508      3   DONALD        6/19/2015     7/5/2015            50         2       16          3
509    945   ARTHUR        6/19/2015    6/24/2015            80        60        5          4
510    601   JUSTIN        6/20/2015    6/22/2015            60        54        2          3
511   1460   TRAVIS        6/20/2015    7/14/2015          100          4       24          4
512   1461   TRAVIS        6/20/2015    7/14/2015          100          4       24          4
513   1465   KRISTY        6/20/2015    7/11/2015            85         1       21          4
514    629   JOSEPH        6/22/2015    6/29/2015            70        49        7          3
515   1024   Lindsey       6/22/2015     7/7/2015          100         40       15          4
516   1122   RAIL          6/24/2015     7/3/2015            80        44        9          4
517   2080   ZANIA         6/24/2015     7/3/2015            95        59        9          4
518   2189   EDWARD        6/24/2015    7/14/2015          100         20       20          4
519    397   HOSEA         6/25/2015    7/14/2015            80         4       19          4
520     33   CALVIN        6/27/2015    7/21/2015            75         3       24          3
521   2842   MAXINE         7/1/2015    7/24/2015            70         1       23          3
522    360   ANTHONY        7/5/2015     7/8/2015            70        61        3          3
523    493   MICHAEL        7/6/2015     7/8/2015            80        72        2          4
524   2046   Christopher    7/6/2015    7/22/2015            50         2       16          3
525   2517   DOMINICK       7/6/2015    7/30/2015          100          4       24          4
526    377   JOANN          7/7/2015    7/30/2015            70         1       23          3
527    926   MEGAN          7/8/2015    7/12/2015            90        74        4          4
528   3003   GEORGE         7/8/2015    7/15/2015          130         95        7          5
529    561   ANTHONY        7/9/2015    7/15/2015            70        52        6          3
530   1562   CHARLITA      7/11/2015     8/2/2015            75         9       22          3
531    768   MIKE          7/13/2015     8/5/2015          120          5       23          5
532    431   CHERYL        7/14/2015     8/2/2015            60         3       19          3
533   1967   JEREMY        7/14/2015     8/7/2015          100          4       24          4
534   2649   NAZARY        7/14/2015    7/25/2015          100         56       11          4
535   2521   DOMENICO      7/16/2015     8/2/2015          100         32       17          4
536    916   PATRICK       7/20/2015     8/4/2015            50         5       15          3
537   2747   JERRY         7/21/2015    8/13/2015            70         1       23          3
538    287   NICOLE        7/22/2015    7/28/2015          160        124        6          6
539    953   DAVID         7/23/2015    8/16/2015          100          4       24          4
540   2381   CRYSTAL       7/23/2015     8/5/2015            80        28       13          4



                                           Exhibit 19                                 Page 12
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 14 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                  Page 13 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
541    640   RUDOLPH      7/24/2015    8/12/2015            90        14       19          4
542   2305   CORNELIUS    7/24/2015    7/26/2015            65        59        2          3
543   2271   CHARMAINE    7/27/2015    8/15/2015            60         3       19          3
544   2832   AMBER        7/27/2015    8/14/2015          169         61       18          6
545    483   DEWAYNE      7/28/2015    8/21/2015          100          4       24          4
546   1250   ERIC         7/29/2015    8/22/2015          100          4       24          4
547   1654   JUAN         7/29/2015    8/21/2015            70         1       23          3
548   1917   ROBERT       7/29/2015     8/5/2015          100         72        7          4
549   2618   ADRIAN       7/29/2015     8/3/2015          120         95        5          5
550    941   KEISHA       7/30/2015    8/11/2015            95        47       12          4
551   1885   SCOTT         8/1/2015     8/3/2015          115        105        2          5
552   2206   BERNARD       8/1/2015    8/22/2015            85         1       21          4
553    140   LINDA         8/3/2015    8/11/2015            70        46        8          3
554   2635   ARMEER        8/3/2015    8/24/2015            65         2       21          3
555   2015   DOUGLAS       8/4/2015    8/23/2015            60         3       19          3
556    926   MEGAN         8/5/2015    8/11/2015            74        56        6          3
557    266   WILMER        8/8/2015    8/31/2015            70         1       23          3
558   1509   XAVIER        8/8/2015    8/10/2015          100         92        2          4
559   2141   COWANA       8/12/2015     9/4/2015            70         1       23          3
560   2908   ronald       8/12/2015    8/31/2015            80         4       19          4
561   2388   JEFFREY      8/14/2015    8/21/2015            55        34        7          3
562    452   FRANK        8/17/2015     9/5/2015            80         4       19          4
563   1615   SAMANTHA     8/17/2015    8/25/2015          100         68        8          4
564   1641   MICHAEL      8/17/2015    9/13/2015          140          5       27          5
565   2312   JAMES        8/17/2015    8/27/2015            80        40       10          4
566   1653   JOSE         8/21/2015    8/25/2015            90        74        4          4
567   1579   EDWARD       8/22/2015     9/7/2015            50         2       16          3
568   3036   RYAN         8/22/2015    8/28/2015          150        120        6          5
569    598   THOMAS       8/23/2015     9/8/2015            50         2       16          3
570   1897   BOBBIE       8/24/2015     9/8/2015          125         50       15          5
571   2539   CARMEN       8/24/2015    9/17/2015          100          4       24          4
572   2355   LARRY        8/25/2015    9/17/2015            70         1       23          3
573   1605   VINCENZO     8/26/2015    9/17/2015            90         2       22          4
574   1798   DANIEL       8/26/2015     9/1/2015            90        66        6          4
575    891   HERIBERTO    8/27/2015     9/9/2015            80        28       13          4
576   1045   RICHARD      8/27/2015     9/7/2015            50        17       11          3
577    406   CALVIN       8/28/2015    9/10/2015            55        16       13          3
578    628   JOHNATHAN     9/1/2015    9/11/2015            80        40       10          4
579   2533   ZORANCO       9/1/2015    9/24/2015          120          5       23          5
580    290   ROBERT        9/2/2015    9/25/2015          120          5       23          5
581    401   JUAN          9/2/2015     9/4/2015          100         92        2          4
582   1194   ELIZABETH     9/2/2015    9/24/2015            90         2       22          4
583   2184   KEVIN         9/3/2015    9/18/2015          170         80       15          6
584   2973   ANGEL         9/3/2015    9/26/2015            70         1       23          3
585   1099   EDWARD        9/6/2015    9/17/2015            90        46       11          4



                                          Exhibit 19                                 Page 13
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 15 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                   Page 14 of 25

      Page                 Date Start     Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
586    765   GENARO         9/8/2015     9/29/2015            65         2       21          3
587   1047   PHILLIP        9/8/2015     10/1/2015          120          5       23          5
588   1065   CAMILLE        9/8/2015     9/18/2015          140         90       10          5
589   1071   JOHNNIE        9/8/2015     9/29/2015          100         16       21          4
590    905   ROY            9/9/2015     10/1/2015            90         2       22          4
591    809   LAUREN        9/10/2015     9/29/2015            60         3       19          3
592   2575   BERNETTA      9/10/2015     10/1/2015            85         1       21          4
593   2838   ADRIENNE      9/10/2015     9/29/2015            80         4       19          4
594   2076   ALICIA        9/11/2015     9/16/2015            75        60        5          3
595   2603   ADAM          9/11/2015     9/14/2015            70        61        3          3
596   1266   DANIEL        9/14/2015     9/25/2015          120         65       11          5
597   1267   DANIEL        9/14/2015     9/25/2015          120         65       11          5
598   3009   RYAN          9/14/2015     9/29/2015            90        30       15          4
599   2727   TYRONE        9/16/2015     10/7/2015            65         2       21          3
600    242   TYLER         9/17/2015     10/3/2015            50         2       16          3
601   3022   NORMAN        9/17/2015    10/11/2015          124          4       24          5
602   3046   HEATHER       9/17/2015     9/21/2015            80        64        4          4
603    486   RYAN          9/18/2015    10/11/2015          120          5       23          5
604   1322   PEGGY         9/19/2015    10/11/2015            90         2       22          4
605   2376   ERIC          9/19/2015     10/7/2015            95        23       18          4
606    259   JEFFERY       9/22/2015    10/14/2015            90         2       22          4
607   1254   GLORIA        9/22/2015     10/7/2015            60        15       15          3
608   1952   ELIZABETH     9/22/2015     9/25/2015          125        110        3          5
609     12   JAMON         9/28/2015     9/30/2015          105         95        2          5
610    842   BRUCE         9/28/2015    10/23/2015          130          5       25          5
611   1023   KURT          9/28/2015     10/1/2015          105         90        3          5
612   1079   CHARLES       9/28/2015    10/14/2015            50         2       16          3
613   1994   JOHN          9/28/2015    10/14/2015          140         60       16          5
614   1590   DENNIS        10/2/2015    10/14/2015          125         65       12          5
615   1884   PATRICK       10/2/2015    10/18/2015            50         2       16          3
616   1325   RIO           10/5/2015    10/15/2015            60        30       10          3
617   2612   DONALD        10/6/2015    10/29/2015          120          5       23          5
618    542   MARCUS        10/7/2015    10/26/2015            60         3       19          3
619    610   JOSEPH        10/8/2015    10/28/2015          140         40       20          5
620    785   CLAYTON       10/8/2015    10/14/2015            95        71        6          4
621   1835   CURTIS        10/8/2015    10/13/2015          100         80        5          4
622   1837   CURTIS        10/8/2015    10/13/2015          100         80        5          4
623    554   RACHEL        10/9/2015    10/28/2015            80         4       19          4
624   2092   ADAM          10/9/2015    10/11/2015          100         92        2          4
625   1650   GLENN        10/15/2015    10/31/2015            50         2       16          3
626   1931   SALVADORE    10/15/2015    10/28/2015          140         75       13          5
627    990   RICHARD      10/16/2015     11/2/2015          100         32       17          4
628   2642   GLENN        10/16/2015    10/22/2015            70        52        6          3
629   1288   MARCEL       10/21/2015    10/23/2015          100         92        2          4
630   2173   NATHAN       10/21/2015    11/13/2015            70         1       23          3



                                           Exhibit 19                                  Page 14
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 16 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                   Page 15 of 25

      Page                 Date Start     Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
631    797   VANESSA      10/24/2015     11/2/2015            95        59        9          4
632    906   STEPHANIE    10/24/2015    11/17/2015          100          4       24          4
633   2290   ADALBERTO    10/26/2015    11/17/2015          115          5       22          5
634   1049   TABITHA      10/28/2015    11/18/2015          110          5       21          5
635    759   JAMES        10/29/2015    11/20/2015            90         2       22          4
636   2878   DAVID         11/2/2015    11/24/2015            90         2       22          4
637   1354   ARISTIDIS     11/5/2015     11/9/2015            50        38        4          3
638   2463   LOLITA        11/6/2015     11/9/2015          140        125        3          5
639   1271   FRANK         11/7/2015    11/13/2015            90        66        6          4
640    483   DEWAYNE       11/8/2015    11/27/2015            80         4       19          4
641   2821   PAIGE        11/12/2015    11/23/2015            70        37       11          3
642   1351   MATTHEW      11/14/2015    11/30/2015            80        16       16          4
643    297   ALICIA       11/16/2015    11/23/2015            70        49        7          3
644    915   KATHERINE    11/17/2015    12/10/2015            70         1       23          3
645   2063   ZACHARY      11/18/2015    11/30/2015          120         60       12          5
646   2837   MICHELLE     11/18/2015    11/23/2015          100         80        5          4
647    820   ALFRED       11/21/2015    12/14/2015            70         1       23          3
648   2489   KAREN        11/21/2015    11/23/2015            65        59        2          3
649    638   RICARDO      11/25/2015     12/2/2015          125         90        7          5
650    886   SARAH        11/25/2015     12/6/2015          135         80       11          5
651   1239   MICHAEL       12/2/2015     12/7/2015            76        56        5          4
652    557   MAXWELL       12/3/2015    12/17/2015          110         40       14          5
653   2841   ERICA         12/5/2015    12/24/2015            59         2       19          3
654   2448   MARK          12/6/2015    12/30/2015          100          4       24          4
655   1323   PHILLIP      12/10/2015      1/2/2016            95         3       23          4
656   2550   NICHOLE      12/10/2015    12/29/2015            60         3       19          3
657    408   DENISE       12/12/2015      1/5/2016          100          4       24          4
658    210   SARAH        12/14/2015    12/28/2015            50         8       14          3
659   1877   CRAIG        12/15/2015    12/18/2015            65        56        3          3
660   2489   KAREN        12/16/2015    12/22/2015            64        46        6          3
661    125   KESHA        12/17/2015     1/10/2016          100          4       24          4
662    611   MICHAEL      12/17/2015      1/8/2016            90         2       22          4
663    240   MICHAEL      12/18/2015     1/10/2016            70         1       23          3
664   1567   NICHOLAS     12/19/2015     1/10/2016            90         2       22          4
665   2967   JOSHUA       12/21/2015    12/31/2015            85        35       10          5
666    243   ANNE         12/26/2015    12/30/2015          100         84        4          4
667    337   MAURICE      12/27/2015    12/30/2015            50        41        3          3
668    266   WILMER       12/30/2015     1/15/2016            50         2       16          3
669   1931   SALVADORE      1/2/2016     1/10/2016            95        63        8          4
670   2560   MANDY          1/8/2016     1/14/2016            50        32        6          3
671    898   LUIS           1/9/2016     1/11/2016          160        148        2          6
672    800   ALEXANDER     1/11/2016     1/15/2016            80        64        4          4
673    986   JANET         1/11/2016     1/26/2016          100         40       15          4
674   1784   NATHAN        1/11/2016     1/21/2016          100         60       10          4
675   3035   ROSALIND      1/11/2016     1/15/2016            50        38        4          3



                                           Exhibit 19                                  Page 15
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 17 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                  Page 16 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
676   2855   ANDRE        1/13/2016    1/19/2016            95        71        6          4
677   1995   THOMAS       1/19/2016    1/21/2016            90        82        2          4
678   2522   JOHN         1/19/2016    2/10/2016            90         2       22          4
679    372   RICHARD      1/20/2016    1/24/2016            55        43        4          3
680   3013   ALONZO       1/21/2016    1/27/2016            80        56        6          4
681   3014   ALONZO       1/21/2016    1/27/2016            80        56        6          4
682   2681   WESLEY       1/23/2016    1/25/2016          140        130        2          5
683   2422   FRANKLIN     1/25/2016     2/8/2016            80        24       14          4
684   2017   KEVIN        1/27/2016    2/19/2016            70         1       23          3
685    670   PHILIP        2/1/2016    2/10/2016          130         85        9          5
686    595   ERIN          2/2/2016    2/11/2016            60        33        9          3
687    699   JOSE          2/4/2016    2/23/2016            80         4       19          4
688   1358   DUSTIN        2/8/2016    2/27/2016            60         3       19          3
689   2509   JOEL          2/8/2016     3/2/2016            70         1       23          3
690   2551   KIMBERLY     2/10/2016    2/29/2016            80         4       19          4
691   2818   WILLIAM      2/13/2016    2/24/2016          110         55       11          5
692    230   RICK         2/16/2016    2/22/2016            85        61        6          4
693    326   KEVIN        2/16/2016     3/9/2016            90         2       22          4
694    877   SHERRI       2/16/2016     3/7/2016            70        10       20          3
695     87   MARGARITA    2/19/2016    2/23/2016            50        38        4          3
696    380   MAGDALENA    2/19/2016    3/11/2016            65         2       21          3
697    706   FINIS        2/22/2016    3/16/2016            70         1       23          3
698    871   JASON        2/23/2016    3/10/2016            50         2       16          3
699    965   SHAUNA       2/23/2016    3/13/2016            60         3       19          3
700   2649   NAZARY       2/24/2016    3/14/2016            80         4       19          4
701   2820   TRAVIS       2/24/2016     3/9/2016            90        34       14          4
702    911   AUDREY       2/25/2016     3/4/2016            90        58        8          4
703   1877   CRAIG        2/25/2016    3/20/2016            75         3       24          3
704   1588   THOMAS       2/27/2016    3/18/2016            70        10       20          3
705   2453   ROBERT       2/27/2016    3/14/2016          130         50       16          5
706    422   PAUL          3/1/2016    3/20/2016            80         4       19          4
707   1892   ANDRE         3/2/2016    3/15/2016            50        11       13          3
708   2345   JOYCE         3/3/2016     3/8/2016          180        150        5          6
709   2392   BRIAN         3/4/2016    3/23/2016            80         4       19          4
710    595   ERIN          3/5/2016    3/14/2016            60        33        9          3
711   1113   REBECCA       3/7/2016    3/12/2016          180        150        5          6
712   2288   LOUIS         3/7/2016    3/16/2016          100         64        9          4
713   3048   ANDREW        3/7/2016    3/22/2016          100         40       15          4
714   2455   KORI          3/8/2016    3/28/2016            70        10       20          3
715   1145   SABINA        3/9/2016     4/1/2016            70         1       23          3
716   2831   SHARON       3/10/2016     4/3/2016          100          4       24          4
717   2184   KEVIN        3/11/2016    3/16/2016            90        70        5          4
718    745   GLORIA       3/14/2016    3/17/2016          170        152        3          6
719   1976   TEDDY        3/14/2016     4/7/2016          100          4       24          4
720   2373   HOWARD       3/14/2016    3/22/2016            50        26        8          3



                                          Exhibit 19                                 Page 16
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 18 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                  Page 17 of 25

      Page                 Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
721   2374   HOWARD        3/14/2016    3/22/2016            50        26        8          3
722    324   JUSTIN        3/15/2016     4/5/2016            65         2       21          3
723   1528   LATANYA       3/15/2016     4/8/2016          100          4       24          4
724    576   DONTAY        3/16/2016     4/4/2016            80         4       19          4
725   1636   LORI          3/16/2016    3/21/2016            60        45        5          3
726    275   NICHOLAS      3/17/2016     4/9/2016            70         1       23          3
727   2818   WILLIAM       3/17/2016     4/9/2016          120          5       23          5
728   2067   JAYSON        3/19/2016    4/10/2016            90         2       22          4
729   1401   BRIAN         3/23/2016    4/12/2016          117         17       20          5
730    243   ANNE          3/24/2016    4/17/2016          100          4       24          4
731    608   SANTANA       3/26/2016    3/28/2016          100         92        2          4
732   2578   MELVIN        3/26/2016    4/11/2016            50         2       16          3
733   1096   DANTAL        3/28/2016    4/13/2016            50         2       16          3
734   1866   CAROLYN       3/30/2016    4/23/2016          100          4       24          4
735   1892   ANDRE         3/30/2016    4/12/2016            60        21       13          3
736   2039   SCOTT          4/1/2016     4/3/2016          170        158        2          6
737   2390   GEORGE         4/3/2016    4/24/2016          100         16       21          4
738    359   AMY            4/4/2016    4/15/2016          135         80       11          5
739    720   ADRIENNE       4/4/2016    4/29/2016          130          5       25          5
740   1652   HERIBERTO      4/4/2016    4/22/2016            55         1       18          3
741   2492   RICHARD        4/5/2016    4/18/2016            60        21       13          3
742    539   MICHAEL        4/6/2016    4/27/2016            85         1       21          4
743    639   RODRICK        4/7/2016    4/25/2016            55         1       18          3
744    776   MATTHEW        4/7/2016    4/29/2016            90         2       22          4
745   1193   WILLIE         4/7/2016    4/26/2016            80         4       19          4
746   1634   JEREMIAH       4/8/2016    4/22/2016            80        24       14          4
747    584   ERLINE        4/11/2016    4/17/2016            50        32        6          3
748   2372   GREGORY       4/11/2016     5/5/2016            75         3       24          3
749   2834   JEANETTE      4/11/2016    4/18/2016            95        67        7          4
750   1903   ROSELLEN      4/13/2016     5/4/2016          110          5       21          5
751   2224   JOHN          4/13/2016    4/19/2016          160        124        6          6
752   2009   CHRISTOPHER   4/14/2016    4/16/2016          100         92        2          4
753   2035   BRITTANY      4/14/2016     5/2/2016            90        18       18          4
754    879   NICOLE        4/15/2016    5/13/2016          170          2       28          6
755   1819   PATRICIA      4/15/2016    4/19/2016            70        58        4          3
756    861   ANDRE         4/16/2016     5/5/2016            80         4       19          4
757   2404   COLBY         4/19/2016    5/12/2016            70         1       23          3
758     31   YOLANDA       4/25/2016     5/9/2016            80        24       14          4
759   2380   DAVID         4/25/2016    4/28/2016          152        134        3          6
760   2642   GLENN         4/25/2016    4/28/2016            80        68        3          4
761   2654   JOSEPH        4/25/2016    5/14/2016            80         4       19          4
762   3006   CONTRELL      4/25/2016    5/11/2016            50         2       16          3
763   2559   CANDIS        4/26/2016    5/18/2016            90         2       22          4
764     80   ROBERT        4/27/2016    5/16/2016            60         3       19          3
765    363   ROBERT        4/29/2016    5/13/2016            80        24       14          4



                                           Exhibit 19                                 Page 17
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 19 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                  Page 18 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
766   2079   SHAUN        4/29/2016     5/3/2016          100         84        4          4
767    182   MICHAEL       5/1/2016     5/5/2016            50        38        4          3
768   1137   ANGELA        5/4/2016    5/27/2016          120          5       23          5
769   1971   TIFFANY       5/4/2016    5/27/2016            70         1       23          3
770     14   LONZO         5/6/2016    5/18/2016            60        24       12          3
771   2484   ISIAH        5/10/2016    5/31/2016            65         2       21          3
772   2972   TRARZAY      5/11/2016    5/30/2016            60         3       19          3
773   2073   ROBERT       5/14/2016     6/8/2016          130          5       25          5
774    197   DANIEL       5/15/2016     6/4/2016            85         5       20          4
775    256   JACOB        5/16/2016     6/8/2016            70         1       23          3
776   2025   DIANE        5/16/2016    5/26/2016            60        30       10          3
777    788   SCOTT        5/18/2016     6/6/2016            80         4       19          4
778    855   MARY         5/18/2016    6/11/2016          100          4       24          4
779   2109   WALTER       5/18/2016     6/1/2016            45         3       14          3
780   1173   JAIME        5/21/2016    5/23/2016          110        100        2          5
781    849   NICHOLAS     5/26/2016    6/11/2016            50         2       16          3
782   1318   LATASHA       6/2/2016    6/21/2016            80         4       19          4
783    771   ROBERT        6/3/2016    6/27/2016          100          4       24          4
784   1804   ANTHONY       6/3/2016    6/27/2016          100          4       24          4
785   2288   LOUIS         6/3/2016     6/8/2016          100         80        5          4
786   3019   ERVIN         6/6/2016    6/14/2016          100         68        8          4
787   1644   ANDREW        6/8/2016    6/29/2016            87         3       21          4
788   2092   ADAM          6/9/2016     7/2/2016            70         1       23          3
789    916   PATRICK      6/10/2016     7/1/2016            65         2       21          3
790   2788   JOSE         6/10/2016    6/29/2016            85         9       19          4
791   2387   HEIDI        6/13/2016     7/8/2016          130          5       25          5
792    670   PHILIP       6/16/2016     7/5/2016            80         4       19          4
793   1084   JAN          6/17/2016    6/28/2016            90        46       11          4
794    655   MARSHAN      6/20/2016    7/11/2016            65         2       21          3
795   1230   DEBORAH      6/20/2016    6/30/2016            60        30       10          3
796   1763   BRUCE        6/20/2016    6/24/2016          145        125        4          5
797    636   MAURICE      6/22/2016     7/8/2016            50         2       16          3
798   2228   JEREMY       6/23/2016     7/8/2016            90        30       15          4
799   1377   LOREAN       6/28/2016    6/30/2016          100         92        2          4
800   2131   SAMUEL       6/28/2016     7/5/2016            52        31        7          3
801    255   JAMES        6/29/2016    7/10/2016            80        36       11          4
802    755   DIONNE       6/29/2016    7/23/2016          100          4       24          4
803    487   TYRONE        7/2/2016    7/26/2016          100          4       24          4
804   1772   DWAYNE        7/2/2016    7/12/2016            90        50       10          4
805   2358   PAUL          7/5/2016    7/26/2016            65         2       21          3
806    113   DAVID         7/6/2016    7/18/2016            55        19       12          3
807   2189   EDWARD        7/7/2016    7/14/2016            76        55        7          3
808   1496   BEN           7/9/2016    7/14/2016            60        45        5          3
809   3019   ERVIN         7/9/2016    7/21/2016          100         52       12          4
810   2788   JOSE         7/11/2016     8/1/2016            85         1       21          4



                                          Exhibit 19                                 Page 18
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 20 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 19 of 25

      Page                Date Start     Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
811    956   JOSE         7/12/2016     7/14/2016            50        44        2          3
812   2874   MICHAEL      7/12/2016      8/3/2016            90         2       22          4
813   2636   CATHERINE    7/14/2016     7/25/2016            60        27       11          3
814   1310   BRIAN        7/15/2016      8/6/2016            90         2       22          4
815   1232   CALVIN       7/16/2016     7/27/2016            70        37       11          3
816   2249   CHARLIE      7/18/2016     7/20/2016            70        64        2          3
817    729   SEAN         7/19/2016     7/28/2016            65        38        9          3
818    907   SHARON       7/21/2016      8/3/2016            80        28       13          4
819    687   BERNIE       7/26/2016     7/29/2016            90        78        3          4
820   2201   MARIO        7/27/2016     7/31/2016          110         90        4          5
821    108   YVONNE       7/28/2016     8/16/2016            80         4       19          4
822   1577   GLENDA       7/30/2016      8/2/2016            95        83        3          4
823   1925   BARBARA       8/5/2016     8/18/2016            98        46       13          4
824    620   TRENTON      8/10/2016     8/29/2016            60         3       19          3
825    494   LINDA        8/12/2016     8/31/2016            60         3       19          3
826   2733   MEAGAN       8/12/2016     8/29/2016            54         3       17          3
827   2879   ALICEA       8/12/2016     8/31/2016            80         4       19          4
828   2407   LOVELL       8/19/2016     9/10/2016            90         2       22          4
829   2605   JAMES        8/24/2016     9/12/2016            80         4       19          4
830     59   ORLANDO      8/26/2016     9/13/2016            55         1       18          3
831    470   KIMBERLY     8/26/2016     9/11/2016            50         2       16          3
832   1607   MICHAEL      8/26/2016     8/31/2016            75        60        5          3
833    357   THERESA      8/29/2016      9/3/2016          150        125        5          5
834   3018   CHARLES      8/29/2016     9/19/2016            85         1       21          4
835    841   JESSIE       8/30/2016      9/8/2016            80        44        9          4
836    718   EDWARD        9/1/2016     9/18/2016            70        19       17          3
837   1156   AUDREA        9/1/2016      9/5/2016            60        48        4          3
838    124   CHARLES       9/2/2016     9/18/2016            50         2       16          3
839   1727   MICHELLE      9/6/2016      9/8/2016            95        87        2          4
840    569   EDWARD        9/8/2016     10/7/2016          150          5       29          5
841   1787   DARIUSZ       9/9/2016     10/1/2016            90         2       22          4
842    276   JAMES        9/10/2016     10/4/2016          100          4       24          4
843   1281   LEE          9/10/2016     9/29/2016            90        14       19          4
844    590   HAROLD       9/12/2016     9/28/2016          100         36       16          4
845   2058   DAVID        9/16/2016     10/9/2016            70         1       23          3
846    406   CALVIN       9/19/2016     10/8/2016            80         4       19          4
847   1369   STEVEN       9/19/2016     9/21/2016          150        140        2          5
848    169   PATRICK      9/20/2016    10/13/2016            70         1       23          3
849   2227   DARRYL       9/20/2016     10/9/2016            60         3       19          3
850    174   KIMBERLY     9/22/2016    10/11/2016            80         4       19          4
851   1434   DAVID        9/24/2016    10/17/2016            70         1       23          3
852    699   JOSE         9/26/2016    10/15/2016            80         4       19          4
853   2455   KORI         9/26/2016     10/4/2016            90        58        8          4
854   2704   CARMELO      9/28/2016     10/6/2016          105         65        8          5
855    306   JOHN         10/8/2016    10/24/2016            50         2       16          3



                                          Exhibit 19                                  Page 19
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 21 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                   Page 20 of 25

      Page                 Date Start     Date End   Starting Dose,   Final    No of    Reduced
       No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
856   2823   BOBBY        10/10/2016    10/13/2016            60        51        3          3
857   2642   GLENN        10/13/2016    10/24/2016            80        36       11          4
858    416   ROOSEVELT    10/17/2016    10/23/2016            80        56        6          4
859   1830   ALBERTO      10/19/2016     11/4/2016            50         2       16          3
860   2732   STEVE        10/21/2016    11/13/2016          120          5       23          5
861   2383   DIANA        10/22/2016    10/25/2016          150        135        3          5
862   2522   JOHN         10/27/2016    11/15/2016            80         4       19          4
863   2730   BRIAN         11/1/2016    11/25/2016            75         3       24          3
864   2951   RAMONA        11/7/2016    11/29/2016            90         2       22          4
865   1680   JEFFREY      11/11/2016    11/22/2016          142         87       11          5
866   2575   BERNETTA     11/11/2016    11/18/2016            85        57        7          4
867   1229   JOSHUA       11/15/2016     12/8/2016            70         1       23          3
868    935   CRAIG        11/16/2016    11/29/2016          180        102       13          6
869    423   JOSEPH       11/19/2016    11/23/2016          100         84        4          4
870    376   JEFFREY      11/22/2016    12/15/2016            70         1       23          3
871   1132   KEITH         12/3/2016    12/12/2016            50        23        9          3
872   2623   RANEE         12/5/2016    12/26/2016            65         2       21          3
873   2043   JORDAN        12/6/2016    12/12/2016            70        52        6          3
874   2095   ANDRE        12/12/2016    12/15/2016            70        61        3          3
875   1694   BRIAN        12/16/2016      1/2/2017          120         35       17          5
876   1216   JOE          12/20/2016      1/9/2017            65         5       20          3
877   1223   PAUL         12/22/2016      1/3/2017            65        29       12          3
878   1036   KATRINA      12/23/2016     1/10/2017            90        18       18          4
879    354   GREGORY      12/24/2016    12/27/2016            85        73        3          4
880   1656   RODOLFO      12/24/2016    12/29/2016          100         80        5          4
881   1552   JOHN         12/30/2016      1/5/2017            70        52        6          3
882   2224   JOHN         12/30/2016      1/5/2017          120         90        6          5
883   2127   CAROLYN       1/10/2017     1/24/2017          130         60       14          5
884    690   DAVID         1/13/2017     1/17/2017            80        64        4          4
885    456   ANTHONY       1/26/2017      2/6/2017            70        37       11          3
886   1724   ERNEST        1/27/2017      2/1/2017            80        60        5          4
887    216   MORGAN        1/28/2017     1/31/2017            60        51        3          3
888   1634   JEREMIAH      2/14/2017     2/22/2017            80        48        8          4
889    555   JEFFERY       2/17/2017     2/28/2017            60        27       11          3
890    185   GALE          2/18/2017     2/21/2017          100         88        3          4
891   2904   XAVIER        2/18/2017      3/5/2017            50         5       15          3
892   2476   ANDREW        2/21/2017     2/23/2017            90        82        2          4
893   2074   LAWRENCE      2/22/2017     3/18/2017            75         3       24          3
894    802   GEOVANNI      2/25/2017      3/1/2017          180        156        4          6
895   2602   HASSAN        2/27/2017      3/1/2017            70        64        2          3
896      7   LYNETTE        3/4/2017      3/7/2017          130        115        3          5
897   2472   FREDERICK      3/4/2017     3/27/2017            70         1       23          3
898   2614   LARRY          3/6/2017     3/25/2017            80         4       19          4
899    595   ERIN           3/8/2017     3/13/2017            70        55        5          3
900   2444   ELVIS          3/9/2017     3/12/2017            70        61        3          3



                                           Exhibit 19                                  Page 20
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 22 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                  Page 21 of 25

      Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
901   2445   ELVIS         3/9/2017    3/12/2017            70        61        3          3
902   1591   EDIN         3/10/2017    3/13/2017            80        68        3          4
903   2814   ALFRED       3/10/2017     4/2/2017            70         1       23          3
904    969   DAVID        3/13/2017     4/5/2017            70         1       23          3
905   1331   SAPRASCA     3/16/2017    3/21/2017          100         80        5          4
906    145   DEBRA        3/21/2017    3/27/2017            70        52        6          3
907   1563   DEANNA       3/22/2017    3/24/2017          140        130        2          5
908    503   SAMUEL       3/23/2017    3/28/2017            80        60        5          4
909    229   AMANDA       3/29/2017    4/18/2017            62         2       20          3
910   1685   SAMANTHA     3/29/2017    3/31/2017          105         95        2          5
911   1702   OTHA          4/1/2017    4/24/2017            70         1       23          3
912    243   ANNE          4/5/2017     4/7/2017            80        72        2          4
913   1656   RODOLFO       4/5/2017    4/13/2017          100         68        8          4
914   2696   ANGELO        4/8/2017    4/13/2017          100         80        5          4
915   2846   TONY          4/8/2017    4/27/2017            60         3       19          3
916    976   MELISSA      4/13/2017    4/18/2017          140        115        5          5
917   1261   JESSICA      4/13/2017    4/15/2017            90        82        2          4
918     73   LAUREN       4/19/2017    5/12/2017            70         1       23          3
919    409   FLOYD        4/21/2017    5/10/2017            60         3       19          3
920    950   JORGE        4/21/2017    4/27/2017            90        66        6          4
921      7   LYNETTE      4/22/2017    5/15/2017            70         1       23          3
922    846   JAMES        4/22/2017     5/9/2017            90        22       17          4
923    405   ANTHONY      4/23/2017    4/29/2017            78        54        6          4
924    274   WILLIAM      4/24/2017    4/28/2017          165        141        4          6
925    661   LUIS         4/24/2017    5/21/2017          140          5       27          5
926   2725   EARL         4/24/2017    4/29/2017          150        125        5          5
927   1810   ISAAC        4/25/2017    5/14/2017            80         4       19          4
928   1808   DONALD       4/27/2017    5/13/2017          100         36       16          4
929   1272   GARY         4/28/2017    5/10/2017            63        27       12          3
930   2125   SYED         4/29/2017    5/21/2017            90         2       22          4
931    404   JOSHUA        5/1/2017     5/4/2017          125        110        3          5
932   1984   ANGELO        5/6/2017    5/14/2017            95        63        8          4
933    491   JAMES        5/10/2017    5/19/2017            65        38        9          3
934   1342   JOHNNY       5/11/2017     6/2/2017            67         1       22          3
935    419   TRACY        5/12/2017    5/19/2017            70        49        7          3
936    308   MARK         5/13/2017     6/4/2017            90         2       22          4
937    544   JOSE         5/13/2017    5/15/2017          100         92        2          4
938    545   JOSE         5/13/2017    5/15/2017          100         92        2          4
939   1132   KEITH        5/13/2017    5/22/2017            70        43        9          3
940   1564   RONALD       5/13/2017    5/23/2017            50        20       10          3
941    190   JAMES        5/15/2017    5/17/2017          110        100        2          5
942   1851   MISTY        5/17/2017     6/8/2017            90         2       22          4
943    429   QUINTIN      5/19/2017    5/31/2017            65        29       12          3
944    673   AMAURY       5/19/2017     6/7/2017            60         3       19          3
945    141   ANGELA       5/23/2017    6/11/2017            60         3       19          3



                                          Exhibit 19                                 Page 21
  Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 23 of 26 PageID #:1409
                             All Fully Tapered, 9/2013-3/2019                   Page 22 of 25

      Page                Date Start     Date End   Starting Dose,   Final    No of    Reduced
       No    First Name   Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
946    143   ERNEST       5/23/2017     5/30/2017            54        33        7          3
947   1454   DONALD       5/24/2017     5/30/2017            90        66        6          4
948   1710   GARRETT      5/30/2017     6/21/2017          100         12       22          4
949    503   SAMUEL        6/5/2017     6/21/2017            65        17       16          3
950    627   HENRY        6/16/2017     6/18/2017            55        49        2          3
951   2641   GEORGE       6/20/2017     6/22/2017            60        54        2          3
952    669   CARL         6/23/2017     6/28/2017            65        50        5          3
953   2070   MARVIN       6/28/2017      7/9/2017            70        37       11          3
954   2933   GLENDA       6/28/2017     7/17/2017            80         4       19          4
955    918   CHRISTINA     7/3/2017     7/10/2017            60        39        7          3
956   1288   MARCEL        7/3/2017      7/5/2017          110        100        2          5
957   1823   MELANY        7/4/2017     7/11/2017          110         75        7          5
958    282   LORETTA       7/5/2017      7/9/2017            60        48        4          3
959   1070   RICHARD       7/5/2017     7/14/2017            70        43        9          3
960   1477   ROGER         7/8/2017     7/31/2017            95         3       23          4
961    749   ALICE        7/10/2017     7/29/2017            60         3       19          3
962   2200   MARIA        7/10/2017     7/13/2017          110         95        3          5
963    734   FREDDIE      7/24/2017     8/11/2017            60         6       18          3
964     58   DANIEL       7/30/2017     8/18/2017            60         3       19          3
965   2084   ANGELO        8/8/2017     8/27/2017            60         3       19          3
966   2359   JAMES        8/14/2017      9/4/2017            65         2       21          3
967   2746   JONATHAN     8/18/2017     8/28/2017            70        40       10          3
968    951   LUIS         8/19/2017     8/29/2017            50        20       10          3
969   1782   SHAWN        8/20/2017      9/8/2017            80         4       19          4
970    414   ORETHA       8/23/2017     9/11/2017            80         4       19          4
971    129   CHARLES      8/26/2017     8/31/2017          165        135        5          6
972   1944   MEGAN        8/29/2017      9/5/2017            90        62        7          4
973    241   NEVIN         9/1/2017      9/5/2017            54        42        4          3
974   2930   EDDIE        9/14/2017     9/20/2017            60        42        6          3
975   1140   ROBERT       9/15/2017     9/18/2017            90        78        3          4
976   1320   MICHAEL      9/15/2017     9/19/2017            85        69        4          4
977    628   JOHNATHAN    9/18/2017     9/25/2017          125         90        7          5
978   2097   ANITA        9/28/2017     10/3/2017            55        40        5          3
979   1313   CYNTHIA      9/29/2017    10/17/2017            80         8       18          4
980    732   BRENDA       10/2/2017     10/5/2017            80        68        3          4
981   2515   CHRISTOPHER 10/2/2017      10/4/2017            80        72        2          4
982   3021   LATASHA      10/7/2017    10/10/2017            75        66        3          3
983   2428   MARK        10/18/2017    10/24/2017            90        66        6          4
984   2226   JOSELITO    11/27/2017     12/4/2017            96        68        7          4
985    909   MICHAEL      12/2/2017     12/4/2017            80        72        2          4
986   1369   STEVEN       12/3/2017    12/12/2017            95        59        9          4
987   2469   RYAN         12/5/2017    12/14/2017          130         85        9          5
988     88   GREGORY     12/14/2017      1/6/2018            70         1       23          3
989   2946   MICHAEL     12/15/2017      1/7/2018            70         1       23          3
990   2947   MICHAEL     12/15/2017      1/7/2018            70         1       23          3



                                          Exhibit 19                                  Page 22
   Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 24 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                  Page 23 of 25

       Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
        No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
 991    156   EDWARD      12/26/2017     1/2/2018            90        62        7          4
 992   1913   BLAIR       12/29/2017     1/1/2018          130        115        3          5
 993   1369   STEVEN        1/1/2018     1/9/2018            95        63        8          4
 994    469   KEVIN         1/5/2018    1/12/2018          100         72        7          4
 995    426   MARIA        1/13/2018    1/16/2018            70        61        3          3
 996   1354   ARISTIDIS    1/23/2018    1/25/2018            80        72        2          4
 997    416   ROOSEVELT    1/26/2018    1/28/2018            90        82        2          4
 998    672   BLAIR        1/26/2018     2/1/2018          100         76        6          4
 999    706   FINIS        1/26/2018     2/2/2018            50        29        7          3
1000   2695   SHEENA       1/26/2018    1/29/2018            50        41        3          3
1001   2363   WELBY        1/30/2018     2/5/2018          100         76        6          4
1002   2127   CAROLYN      2/15/2018    2/21/2018          120         90        6          5
1003   2031   Brandi       2/23/2018    2/27/2018          165        141        4          6
1004    854   ANTHONY      2/24/2018    2/28/2018          107         87        4          5
1005    317   CHARLES       3/1/2018     3/4/2018            55        46        3          3
1006   2343   RAED         3/13/2018    3/18/2018          110         85        5          5
1007   1234   AMANDA       3/15/2018    3/20/2018            55        40        5          3
1008   1082   DAVID        3/29/2018     5/6/2018          100         72        7          4
1009   1602   JOHN          4/2/2018    4/10/2018          155        107        8          6
1010   1381   GREGORY       4/6/2018     4/8/2018            60        54        2          3
1011   2467   DONALD        4/6/2018     4/8/2018            60        54        2          3
1012   2677   LAMAR        4/12/2018    4/14/2018            75        69        2          3
1013    502   VINCENT      4/14/2018    4/16/2018            70        64        2          3
1014   1166   MARIO        4/14/2018    4/20/2018          110         80        6          5
1015   3031   MORGAN       4/14/2018    4/19/2018          125        100        5          5
1016   1585   PAUL         4/21/2018    5/10/2018            80         4       19          4
1017    899   MARCO         5/8/2018    5/10/2018            60        54        2          3
1018   2086   WINIFRED      5/9/2018    5/14/2018          150        125        5          5
1019   1204   SHARON       5/10/2018    5/14/2018          110         90        4          5
1020   1205   SHARON       5/10/2018    5/14/2018          110         90        4          5
1021   1397   YVETTE       5/21/2018    5/24/2018            90        78        3          4
1022   2058   DAVID        5/21/2018     6/9/2018            80         4       19          4
1023   2007   CHARLES       6/1/2018     6/3/2018          130        120        2          5
1024   2661   TOWANDA       6/9/2018    6/14/2018            60        45        5          3
1025    219   LATRICE      6/12/2018    9/14/2018          100         92        2          4
1026   2515   CHRISTOPHER 6/13/2018      7/2/2018            80         4       19          4
1027   1344   JOHN         6/14/2018    6/17/2018            50        41        3          3
1028   1673   TAMMY        6/15/2018    6/18/2018          120        105        3          5
1029   1914   ANTHONY      6/22/2018    6/27/2018            70        55        5          3
1030   2985   ELMER        6/22/2018    6/27/2018            60        45        5          3
1031     88   GREGORY      6/23/2018    6/26/2018            70        61        3          3
1032   1777   ANTHONY      6/29/2018     7/4/2018            70        55        5          3
1033   2143   LUIS          7/4/2018     7/6/2018          130        120        2          5
1034    421   LANDREE       7/5/2018    7/11/2018          100         76        6          4
1035   2482   EMANUEL       7/5/2018     7/8/2018          125        110        3          5



                                           Exhibit 19                                 Page 23
   Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 25 of 26 PageID #:1409
                               All Fully Tapered, 9/2013-3/2019                   Page 24 of 25

       Page                 Date Start     Date End   Starting Dose,   Final    No of    Reduced
        No    First Name    Methadone     Methadone         Mg       Dose, mg   Doses     by, mg
1036     53   RALPH         7/13/2018     7/18/2018            95        75        5          4
1037   1018   MELISSA       7/13/2018     7/16/2018          148        133        3          5
1038   1656   RODOLFO       7/14/2018     7/17/2018          100         88        3          4
1039    933   BILLY         7/20/2018     7/22/2018            75        69        2          3
1040   1307   ANDREW        7/27/2018      8/1/2018          140        115        5          5
1041   2679   STEPHANIE     7/27/2018      8/1/2018          140        115        5          5
1042   1561   LIBORIO       7/30/2018      8/5/2018            80        56        6          4
1043    685   ARNOLD         8/1/2018      8/5/2018            70        58        4          3
1044   2223   EDWARD         8/9/2018     8/13/2018            90        74        4          4
1045   1161   REGINALD      8/11/2018     8/17/2018          100         76        6          4
1046   1114   XAVIER        8/28/2018     8/31/2018            90        78        3          4
1047   2886   ROBERT         9/5/2018     9/10/2018            70        55        5          3
1048   1204   SHARON         9/6/2018      9/8/2018            90        82        2          4
1049   1205   SHARON         9/6/2018      9/8/2018            90        82        2          4
1050    982   MATHHEW        9/8/2018     9/10/2018            80        72        2          4
1051   1378   LARRY          9/8/2018     9/16/2018            70        46        8          3
1052   1156   AUDREA        9/10/2018     9/17/2018            60        39        7          3
1053     67   TAI           9/17/2018     9/28/2018            80        36       11          4
1054   1867   MATTHEW       9/19/2018     9/21/2018          110        100        2          5
1055   2040   BRUCE         9/29/2018     10/3/2018          110         90        4          5
1056    821   DARYL        10/12/2018    10/18/2018          140        110        6          5
1057   2864   BERNARD      10/17/2018    10/21/2018            50        38        4          3
1058   2652   EVELYN       10/18/2018    10/22/2018            60        48        4          3
1059   2501   DANIEL       10/27/2018    10/29/2018            50        44        2          3
1060    396   RUSSELL      10/29/2018     11/5/2018            90        62        7          4
1061   1719   MICHAEL       11/2/2018    11/24/2018            90         2       22          4
1062    339   LARRY        11/17/2018    11/19/2018            50        44        2          3
1063   2591   MELISSA      11/17/2018    11/19/2018            90        82        2          4
1064   1428   NATALIA      11/26/2018    11/28/2018          110        100        2          5
1065    386   ANGEL         12/3/2018     12/6/2018          115        100        3          5
1066   2099   JASON         12/6/2018     12/8/2018            75        69        2          3
1067   1143   REBECCA       12/7/2018     12/9/2018            85        77        2          4
1068   2686   MARIAN       12/13/2018    12/20/2018            80        52        7          4
1069   1385   MICHELLE     12/15/2018    12/19/2018            65        53        4          3
1070    712   ANDREW       12/20/2018    12/26/2018            70        52        6          3
1071   1334   STEVEN         1/4/2019      1/8/2019            60        48        4          3
1072   2555   QUAID          1/4/2019      1/6/2019            50        44        2          3
1073   1198   QUINN          1/7/2019      1/9/2019            60        54        2          3
1074   2202   KEVIN         1/12/2019     1/14/2019            90        82        2          4
1075   1393   KENYAFA       1/27/2019     1/31/2019          120        100        4          5
1076     33   CALVIN        1/29/2019     3/31/2019            80        72        2          4
1077   2121   NICOLE         2/2/2019      2/4/2019            80        72        2          4
1078    206   JAMES          2/5/2019      2/7/2019          100         92        2          4
1079    587   WILLIAM        2/8/2019     2/12/2019            70        58        4          3
1080    593   IVAN           2/9/2019     2/25/2019            50         2       16          3



                                            Exhibit 19                                  Page 24
   Case: 1:15-cv-11632 Document #: 153-20 Filed: 10/31/19 Page 26 of 26 PageID #:1409
                              All Fully Tapered, 9/2013-3/2019                  Page 25 of 25

       Page                Date Start    Date End   Starting Dose,   Final    No of    Reduced
        No    First Name   Methadone    Methadone         Mg       Dose, mg   Doses     by, mg
1081   1346   DAVID        2/15/2019    2/17/2019            90        82        2          4
1082    577   ANDRETTA     2/24/2019    2/26/2019            85        77        2          4
1083   2276   RAQUEL        3/2/2019     3/5/2019          100         88        3          4
1084   1235   JENNIFER      3/7/2019     3/9/2019            90        82        2          4
1085   2702   ALBERTO      3/12/2019    3/14/2019            88        80        2          4
1086   2844   ANNICE       3/14/2019    3/20/2019            77        53        6          4
1087    665   BENJAMIN     3/25/2019    3/27/2019          130        120        2          5
1088   1760   ANDREW       3/25/2019    3/28/2019            55        46        3          3
1089   2454   BOB          3/27/2019    3/31/2019            60        48        4          3
1090   2045   CHAUNDRA     3/29/2019    3/31/2019          160        148        2          6




                                           Exhibit 19                                 Page 25
